Appeal by the defendant from two judgments of the Supreme Court, Westchester County (Cow-hey, J.), both rendered May 2, 1989, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree (3 counts) under Indictment No. 88-00092-01, after a jury trial, and criminal possession of a weapon in the third degree under Indictment No. 88-01336-01, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s possession of a weapon on the day it was used to shoot the complainant, and his possession of another weapon on the day he was arrested, constituted two separate acts, and therefore the Supreme Court could properly impose consecutive sentences for each act (see, People v Day, 73 NY2d 208, 212; People v Cahill, 167 AD2d 411; People v Wallace, 155 AD2d 708, 710; People v Sanchez, 131 AD2d 606, 609).
The defendant’s other contentions are unpreserved for appellate review (see, People v Satloff, 56 NY2d 745, 746; see also, People v Ingram, 67 NY2d 897, 899), and we decline to review them in the exercise of our interest of justice jurisdiction. Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.